BOLIN, Judge.
This is a companion suit to that of Blackman v. State of Louisiana, Though the Department of Highways, La.App., 209 So. 2d 545.
Appellant obtained an order from the lower court permitting her to prosecute her appeal in forma pauperis and in support of the motion attached affidavits stating, among other things, that plaintiff was a resident of the State of Texas. Defendant filed a motion to dismiss the appeal, contending that under the provisions of Louisiana Code of Civil Procedure, Article 5181, the privilege of litigating without prior payment of costs is limited to individuals who are citizens of this state.
For the reasons stated in the consolidated case, cited supra, we find defendant free from fault which necessarily results in rejection of plaintiff’s demands. For this reason it is unnecessary to pass upon the motion to dismiss.
For the reasons assigned the judgment appealed from is affirmed at appellant’s cost.